         Case 1:20-cv-03454-PAE Document 115 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HARVEY J. KESNER,

                                       Plaintiff,                      20 Civ. 3454 (PAE)
                       -v-
                                                                             ORDER
 DOW JONES & COMPANY, INC. d/b/a BARRON’S,
 WILLIAM “BILL” ALPERT, and TERI BUHL,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On January 26, 2021, the Court issued an opinion and order granting the motions to

dismiss filed by Dow Jones & Company, Inc. and William Alpert. Dkt. 114. The remaining

parties, plaintiff Harvey Kesner and defendant Teri Buhl, are directed to prepare a Civil Case

Management Plan and Scheduling Order in accordance with the Court’s Individual Rules,

available at https://nysd.uscourts.gov/hon-paul-engelmayer, to be submitted to the Court no later

than February 3, 2021. The Case Management Plan should propose a due date for fact

discovery no more than four months from February 3, 2021.



       SO ORDERED.

                                                             PaJA.�
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: January 27, 2021
       New York, New York
